UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-08211 Dreyfus Institutional Preferred Money Market Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 03/31 Date of reporting period: 09/30/16 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Institutional Preferred Money Market Fund SEMIANNUAL REPORT September 30, 2016 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND Letter to Shareholders 2 Understanding Your Fund’s Expenses 4 Comparing Your Fund’s Expenses With Those of Other Funds 4 Statement of Investments 5 Statement of Assets and Liabilities 7 Statement of Operations 8 Statement of Changes in Net Assets 9 Financial Highlights 10 Notes to Financial Statements 12 Information About the Renewal of the Fund’s Management Agreement 18 FOR MORE INFORMATION Back Cover Dreyfus Institutional Preferred Money Market Fund The Fund LETTER TO SHAREHOLDERS Dear Shareholder: This semiannual report for Dreyfus Institutional Preferred Money Market Fund covers the six-month period ended September 30, 2016. During the reporting period, the fund’s Hamilton shares produced an annualized yield of 0.29%, and its Institutional shares produced an annualized yield of 0.35%. Taking into account the effects of compounding, the fund’s Hamilton and Institutional shares also produced annualized effective yields of 0.29% and 0.35%, respectively, for the same period.1 Low inflation, sluggish U.S. economic growth, and international economic instability prompted the Federal Reserve Board (the “Fed”) to leave short-term interest rates unchanged over the reporting period, and money market yields generally remained low. U.S. Economy Grew Slowly Despite Job Gains The reporting period began in the midst of generally positive economic data, including a stabilizing international economic environment and a rebound in previously depressed commodity prices. In the United States, the labor market remained relatively robust despite a variety of macroeconomic headwinds during the first quarter of 2016, and manufacturing activity expanded for the first time in six months. April saw the addition of another 144,000 new jobs, and the unemployment rate stayed at 5.0%. Manufacturing and utility output advanced strongly, as did retail sales, housing starts, and median home prices. Inflation accelerated in April at a 4.8% annualized rate, reflecting the sharp recovery in energy prices. Economic data proved mixed in May. Only 24,000 new jobs were created during the month. While the unemployment rate declined to 4.7%, the reduction was attributed to workers leaving the labor force. Housing starts and sales also moderated. On the other hand, food service and retail sales remained strong, and the manufacturing sector continued to expand. Inflation increased at a more moderate 2.4% annualized rate as fuel prices continued to rebound. Global investors became more cautious in June amid uncertainty ahead of a referendum to decide United Kingdom’s membership in the European Union. Stocks and bonds experienced heightened turmoil when British citizens voted to leave the E.U., but financial markets bounced back relatively quickly. Meanwhile, an unexpectedly robust 271,000 jobs were created during the month. The unemployment rate moved higher to 4.9%, reflecting the addition of more job seekers to the labor force. The manufacturing and services sectors continued to expand during the month. Nonetheless, the U.S. Department of Commerce reported that GDP grew at a mild 1.4% annualized rate over the second quarter of 2016. Robust job growth continued in July with the addition of 252,000 more positions, and the unemployment rate remained unchanged. Average hourly earnings increased to 2.6% above year-ago levels while the personal savings rate declined. The manufacturing and services sectors 2 continued to expand, albeit at slower rates than in June. August brought some disappointing economic news, including a decline in new job creation to 167,000 positions while the unemployment rate stayed at 4.9%. Activity in the manufacturing and service sectors declined, with the manufacturing index contracting after five consecutive months of expansion. Retail sales and housing starts also moderated. In September, 156,000 new jobs were added and the unemployment rate ticked higher to 5.0%. The manufacturing sector of the economy expanded in the wake of August’s mild contraction, and the service sector grew for the 80 consecutive month, driven by gains reported by all 14 industries measured by the Non-Manufacturing ISM Report on Business. On the other hand, consumer confidence fell to its lowest level in a year. Housing starts fell in September for the second straight month, but an increase in building permits for new construction suggested that the decline would be temporary. Gradual and Modest Rate Hikes Still Expected U.S. monetary policymakers have refrained from implementing any additional rate hikes since December 2015. After its meeting in September, the Federal Open Market Committee said, “The Committee judges that the case for an increase in the federal funds rate has strengthened but decided, for the time being, to wait for further evidence of continued progress toward its objectives.” The Fed added that it expects that “economic conditions will evolve in a manner that will warrant only gradual increases in the federal funds rate; the federal funds rate is likely to remain, for some time, below levels that are expected to prevail in the longer run.” While many analysts expect the Fed to implement at least one rate hike before the end of 2016, any increases are likely to be modest. In light of the likelihood of an upcoming short-term rate hike and the implementation of regulatory reforms on money market funds on October 14, we recently set the fund’s weighted average maturity in a range that is modestly shorter than industry averages. As always, we have maintained our focus on quality and liquidity. An investment in Dreyfus Institutional Preferred Money Market Fund (the “fund”) is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. During the period, the fund sought to preserve the value of your investment at $1.00 per share; however, effective October 10, 2016, the fund moved to a "floating" net asset value ("NAV"), meaning that the NAV fluctuates with changes in the values of the fund's portfolio securities. It is possible to lose money by investing in the fund. Short-term corporate and asset-backed securities holdings, while rated in the highest rating category by one or more NRSROs (or unrated, if deemed of comparable quality by Dreyfus), involve credit and liquidity risks and risk of principal loss. 1 Annualized effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results. Yields fluctuate. The Dreyfus Corporation (“Dreyfus”) has undertaken to limit fund expenses to maintain the minimum yield floor limit: .01 of 1%. Such expense limitations may fluctuate daily, and are voluntary and temporary, not contractual, and may be terminated by Dreyfus at any time without notice. Yields provided reflect the absorption of fund expenses by Dreyfus. Sincerely, Patricia A. Larkin Senior Portfolio Manager October 17, 2016 3 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Institutional Preferred Money Market Fund from April 1, 2016 to September 30, 2016. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended September 30, 2016 Institutional Shares Hamilton Shares Expenses paid per $1,000 † $ $ Ending value (after expenses) $ $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended September 30, 2016 Institutional Shares Hamilton Shares Expenses paid per $1,000 † $ $ Ending value (after expenses) $ $ † Expenses are equal to the fund’s annualized expense ratio of .10% for Institutional Shares and .16% for Hamilton Shares, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). 4 STATEMENT OF INVESTMENTS September 30, 2016 (Unaudited) Negotiable Bank Certificates of Deposit - 7.4% Principal Amount ($) Value ($) DZ Bank AG (Yankee) 0.94%, 12/2/16 80,000,000 80,000,000 Norinchukin Bank/NY (Yankee) 0.92%, 12/7/16 80,000,000 80,000,000 Total Negotiable Bank Certificates of Deposit (cost $160,000,000) Commercial Paper - 18.6% BNP Paribas New York 0.28%, 10/3/16 100,000,000 99,998,445 Credit Suisse New York 0.97%, 12/9/16 40,000,000 39,925,633 DBS Bank Ltd./Singapore 0.91%, 12/1/16 80,000,000 a 79,876,644 DnB Bank 0.33%, 10/7/16 100,000,000 a 99,994,500 United Overseas Bank Ltd. 0.85%, 12/1/16 80,000,000 a 79,884,778 Total Commercial Paper (cost $399,680,000) Asset-Backed Commercial Paper - 10.2% Atlantic Asset Securitization LLC 1.00%, 12/7/16 40,000,000 a 39,925,556 Cancara Asset Securitization 0.58%, 10/3/16 60,000,000 a 59,998,067 Collateralized Commercial Paper II Co., LLC 1.00%, 11/28/16 80,000,000 a 79,871,111 LMA Americas LLC 1.03%, 12/2/16 40,000,000 a 39,929,044 Total Asset-Backed Commercial Paper (cost $219,723,778) Time Deposits - 37.2% Australia and New Zealand Banking Group (Grand Cayman) 0.29%, 10/3/16 100,000,000 100,000,000 Canadian Imperial Bank of Commerce (Grand Cayman) 0.26%, 10/3/16 100,000,000 100,000,000 Natixis New York (Grand Cayman) 0.30%, 10/3/16 100,000,000 100,000,000 Nordea Bank Finland 0.28%, 10/3/16 100,000,000 100,000,000 Royal Bank of Canada (Toronto) 0.30%, 10/3/16 100,000,000 100,000,000 Skandinaviska Enskilda Banken (Grand Cayman) 0.29%, 10/3/16 100,000,000 100,000,000 5 STATEMENT OF INVESTMENTS (Unaudited) (continued) Time Deposits - 37.2% (continued) Principal Amount ($) Value ($) Svenska Handelsbanken (Grand Cayman) 0.26%, 10/3/16 100,000,000 100,000,000 Swedbank 0.26%, 10/3/16 100,000,000 100,000,000 Total Time Deposits (cost $800,000,000) Repurchase Agreements - 10.2% ABN AMRO Bank 0.46%, dated 9/30/16, due 10/3/16 in the amount of $70,002,683 (fully collateralized by $64,751,253 U.S. Treasuries (including strips), 1.13%-3%, due 2/15/19-11/15/45, value $71,400,026) 70,000,000 70,000,000 Bank of Nova Scotia 0.45%, dated 9/30/16, due 10/3/16 in the amount of $150,005,625 (fully collateralized by $140,548,800 U.S. Treasuries (including strips), 0.13%-6.25%, due 12/15/16-5/15/45, value 150,000,000 150,000,000 Total Repurchase Agreements (cost $220,000,000) Total Investments (cost $1,799,403,778) 83.6% Cash and Receivables (Net) 16.4% Net Assets 100.0% a Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2016, these securities amounted to $479,479,700 or 22.28% of net assets. Portfolio Summary (Unaudited) † Value (%) Banking 63.2 Repurchase Agreements 10.2 Asset-Backed/Banking 5.6 Asset-Backed/Multi-Seller Programs 4.6 † Based on net assets. See notes to financial statements. 6 STATEMENT OF ASSETS AND LIABILITIES September 30, 2016 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including repurchase agreements of $220,000,000)—Note 1(b) 1,799,403,778 1,799,403,778 Cash 352,762,240 Interest receivable 139,169 2,152,305,187 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 2(b) 112,621 Payable for shares of Beneficial Interest redeemed 449,478 562,099 Net Assets ($) 2,151,743,088 Composition of Net Assets ($): Paid-in capital 2,151,735,415 Accumulated net realized gain (loss) on investments 7,673 Net Assets ($) 2,151,743,088 Net Asset Value Per Share Institutional Shares Hamilton Shares Net Assets ($) 2,147,081,052 4,662,036 Shares Outstanding 2,147,073,544 4,661,871 Net Asset Value Per Share ($) See notes to financial statements. 7 STATEMENT OF OPERATIONS Six Months Ended September 30, 2016 (Unaudited) Investment Income ($): Interest Income 6,029,145 Expenses: Management fee—Note 2(a) 1,358,080 Trustees’ fees—Note 2(a,c) 40,961 Service Plan fees—Note 2(b) 30,460 Legal fees—Note 2(a) 29,722 Total Expenses 1,459,223 Less—Trustees’ fees reimbursed by Dreyfus—Note 2(a) (40,961) Less—Legal fees reimbursed by Dreyfus—Note 2(a) (29,722) Net Expenses 1,388,540 Investment Income—Net 4,640,605 Net Realized Gain (Loss) on Investments—Note 1(b) ($) 4,140 Net Increase in Net Assets Resulting from Operations 4,644,745 See notes to financial statements. 8 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended September 30, 2016 (Unaudited) Year Ended
